Citation Nr: 1823931	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from October 1968 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the North Little Rock, Arkansas, Regional Office (RO). On her March 2014 VA Form 9, the Veteran requested a videoconference hearing. In March 2016, the Board remanded the appeal for a hearing to be scheduled. In August 2017, the Veteran withdrew her hearing request. Therefore, the Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In December 2009, the Veteran was notified that VA denied service connection for generalized anxiety disorder and PTSD. The Veteran was informed in writing of the adverse determination and her appellate rights and did not submit a notice of disagreement (NOD) with the decision.

2.  The December 2009 rating decision is final.

3.  The additional documentation submitted since the December 2009 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim. 

4.  PTSD was caused by service.


CONCLUSIONS OF LAW

1.  The December 2009 rating decision denying service connection for generalized anxiety disorder and PTSD is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD has been presented. 38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).

3.  The criteria for service connection for PTSD have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA originally denied service connection "because the evidence of record d[id] not provide credible supporting evidence that the claimed stressor occurred." The Veteran was informed in writing of the adverse decision and did not submit an NOD.

New and material evidence pertaining to the issue of service connection for PTSD was not received by VA or constructively in its possession within one year of written notice to the Veteran of the 2009 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the 2009 rating decision includes statements from a fellow service member and the Veteran's sister and daughter, statements from the Veteran, VA treatment records, and a private psychiatric assessment. The record now contains a letter from a VA psychiatrist who is the Assistant Chief of Mental Health Service at a VA Health Care System stating that the Veteran has been treated at their facility for PTSD resulting from military sexual trauma.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating her claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim is reopened.

II.  Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).

The Veteran has repeatedly reported that she endured military sexual trauma while in service. A fellow service member has corroborated the Veteran's story and the Veteran's sister reported being told about it a few months after the assault. The Veteran has reported that, after the assault, she wanted to get out of the military and, therefore, married and became pregnant shortly thereafter. The record indicates that the Veteran was married less than a year after the reported assault and was separated from service 6 months later because she was pregnant. She has reported being unable to maintain relationships and has reported that she has been married and divorced 3 times. 

Available VA treatment records indicate treatment for generalized anxiety disorder, panic disorder, PTSD, depression, and anxiety since January 1999. Several treatment records also note that she reported that she first had an episode of anxiety in the late 1980s when she had chest pain and thought she had a heart attack. She has had similar episodes since that time and has reported being told they were episodes of anxiety. Available VA treatment records include consistent reports of in-service sexual trauma since December 2007. A June 2009 letter from a Vet Center therapist states that the Veteran was being treated for psychiatric disorders due to military sexual trauma. The April 2014 letter from a VA psychiatrist who is the Assistant Chief of Mental Health Service at a VA Health Care System states that the Veteran was diagnosed PTSD resulting from military sexual trauma. 

As the Veteran has been diagnosed by a VA psychiatrist with PTSD caused by military sexual trauma, service connection is warranted and the claim is granted.

(CONTINUED ON NEXT PAGE)










ORDER

The Veteran's application to reopen her claim of entitlement to service connection for PTSD is granted.

Service connection for PTSD is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


